Tiuson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, were filed by the plaintiffs seeking to have the appraised values of the merchandise reduced by the amount of the so-called British purchase tax. In their stipulation of submission counsel for the respective parties have agreed that the issues involved herein and the issues involved in United States v. Pitcairn, C. A. D. 334, are similar in all material respects, and the record in that case has been admitted in evidence herein..
Upon the agreed facts, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any amounts added by the importers on entry to meet advances mad'e by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.